In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________
No. 14-2910
REBECCA RIKER,
                                               Plaintiff-Appellant,

                                v.

BRUCE LEMMON, in his official
capacity, et al.,
                                            Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
     No. 1:13-cv-00571-TWP-DML — Tanya Walton Pratt, Judge.
                    ____________________

  ARGUED FEBRUARY 13, 2015 — DECIDED AUGUST 14, 2015
               ____________________

   Before WOOD, Chief Judge, and BAUER and RIPPLE, Circuit
Judges.
   RIPPLE, Circuit Judge. While working as an employee of a
contractor at the Wabash Valley Correctional Facility,
Rebecca Riker engaged in a romantic relationship with
inmate Paul Vest. When the relationship became known, her
employment ended. She later requested that she be allowed
to visit Vest, but prison officials denied those requests as
2                                                 No. 14-2910

forbidden by the institution’s inmate visitation policy.
Ms. Riker and Vest later submitted an application to marry,
which prison officials also denied.
    Ms. Riker then brought this action against several
individual officials of the Indiana Department of Corrections
(“the Department” or “IDOC”), in their official and
individual capacities, challenging the denials of her requests
to visit and to marry Vest. She sought damages against the
individual defendants as well as declarative and injunctive
relief. The district court granted the defendants’ motion for
summary judgment. It concluded that prohibiting Ms. Riker
from visiting Vest was reasonable and that this restriction
did not unconstitutionally burden her right to marry. The
court also granted the individual defendants’ motion for
summary judgment based on qualified immunity.
    In this appeal, Ms. Riker limits her challenge to the
district court’s determination that, based on the summary
judgment record, the defendants’ refusal to permit the
marriage does not violate Ms. Riker’s rights guaranteed by
the Constitution. We respectfully disagree with the district
court and conclude that, on this record, the defendants have
failed to justify adequately the denial of Ms. Riker’s
marriage request. We accordingly reverse the judgment of
the district court and remand the case for further
proceedings.
No. 14-2910                                                3



                              I
                     BACKGROUND
                             A.
   From December 2007 through April 2008, Ms. Riker was
employed by Aramark Correctional Services, Inc.
(“Aramark”). Aramark contracted with the Department to
operate and manage food services in the Department’s
correctional facilities. Ms. Riker worked at the Wabash
Valley Correctional Facility (“WVCF”), a level-four
maximum security correctional facility in Carlisle, Indiana.
She supervised approximately twenty inmates in preparing
and serving meals. As part of her job training, the
Department gave her instruction in security, first aid, and
personal protection skills. She also received training on
WVCF      emergency      security  procedures,    including
procedures for evacuation, riots, bomb threats, escape
prevention, security sweeps, hostage scenarios, and
emergency transport.
    Ms. Riker met Vest, an IDOC inmate serving a fifty-year
sentence for robbery, while working as his supervisor in the
kitchen at the WVCF. After a couple of months, they began a
romantic relationship, which included sexual intercourse in
a walk-in cooler at the facility. In April 2008, another
Aramark employee witnessed Ms. Riker and Vest kissing in
the walk-in cooler and reported the incident to Ms. Riker’s
supervisor. Ms. Riker quit her job later that day; Vest later
was disciplined by the Department.
  After Ms. Riker left her job with Aramark, she
maintained contact with Vest through letters and phone
4                                                         No. 14-2910

calls. In May 2008, she submitted an application for visiting
privileges with Vest. The WVCF denied the application
                                                             1
because Ms. Riker had “worked at [the] facility.” In 2008
and 2009, Ms. Riker wrote letters to the Department’s
commissioner and the facility superintendent requesting
visitation privileges with Vest. Both letters met the same
response: the Department’s policy clearly states that “ex-
employees shall not be permitted to visit an offender if the
relationship between the offender and the ex-employee
started … during the ex-employee’s period of employment
                                 2
with the Department.”
   In 2010, Ms. Riker accepted a proposal of marriage from
Vest. They completed an application to marry, and Vest
submitted that application to the chaplain at the WVCF. The
application was denied because Ms. Riker was not on Vest’s
                                     3
list of approved visitors.
    Formal IDOC and WVCF policies specifically addressed
staff/inmate relationships. Ms. Riker’s relationship with Vest
during her employment at WVCF violated IDOC policy 04-
03-103, which prohibits staff-persons from having “any
personal contact with an offender … beyond that necessary


1R.44-3 at 2. She submitted additional applications in February 2011,
December 2012, and January 2013, all of which likewise were denied.
2   Id. at 4; accord id. at 5.
3 The letter denying the marriage application, which was addressed to
Vest, stated: “Your fiancée would need to be on your approved visiting
list in order for you to be able to be married. Ms. Riker is not on your
list.” R.56-3.
No. 14-2910                                                         5

                                                                     4
for the proper supervision and treatment of the offender.”
The policy provides several examples of inappropriate
contact, including: “[m]arriage to an offender,” “[s]ocial
relationship of any type with an offender,” and “[p]hysical
contact beyond that which is routinely required by specific
                    5
job duties.” The policy also notes that “[s]exual contact with
                                                            6
an offender is a criminal offense under IC 35-44-1-5.”
   Under the IDOC and WVCF offender visitation policies,
former employees must make a written request to visit an
              7
offender. Former employees generally “shall not be allowed
to visit an offender who has been housed in the same facility
in which the ex-employee was employed and who was
incarcerated at the facility during the time the ex-employee
                          8
was employed there.” The superintendent of the facility
reviews the ex-employee’s “request and recommend[s]
whether the visit is in the best interest of the facility and the
                          9
individuals involved.” Absent special circumstances, an ex-
employee must wait until one year after her employment
has ended before she can visit an offender. However, ex-
employees never are “permitted to visit an offender if the


4   R.44-6 at 19.
5   Id.
6   Id.
7 Because the WVCF and IDOC visitation policies are fundamentally the
same with only minor stylistic differences, we discuss them in tandem.
8   R.44-11 at 3.
9   Id.
6                                                                No. 14-2910

relationship between the offender and the ex-employee
started or resulted from contact between the ex-employee
and the offender during the ex-employee’s period of
                                               10
employment with the Department.”
   The Department also maintains a marriage policy, which
“recognizes that marriage may serve as a rehabilitative tool
which may assist an offender during the community re-entry
                 11
process.” The policy states that “[t]he approval of an
offender’s request to marry shall be based upon the legality
of the proposed marriage and the safety and security of the
                                                         12
facility and the individuals involved.”                         Notably, the


10 Id. The visitation policy also provides that if “an ex-employee has been
terminated from employment or allowed to resign prior to termination,
or during an investigation arising from a violation of department rules or
procedures involving an offender, … the ex-employee shall be denied
visitation privileges permanently from all department facilities.” Id. at 4.
11R.44-7 at 1. The policy provides that a request to marry may be denied
because:
            A. The offender is not legally eligible to marry;
            B. The offender is requesting to marry another
               offender;
            C. The offender is requesting to marry either a staff
               member or former staff member of the department;
               or,
            D. The requested marriage would endanger the safety
               and security of the facility, the department, the
               individuals involved or the public.
Id. at 4.
12   Id. at 1.
No. 14-2910                                                  7

Department did not reference its marriage policy when
denying Ms. Riker’s marriage application.
                              B.
   In April 2013, Ms. Riker filed this action against several
IDOC officials, including Bruce Lemmon in his official
capacity as commissioner of the Department, challenging the
denials of her requests to visit and to marry Vest. In due
course, the defendants filed a motion for summary
judgment. The officials submitted that the Department’s
refusal to permit Ms. Riker to marry Vest “did not violate
                                                       13
[Ms.] Riker’s qualified constitutional right to marry.” They
contended that “the same security principles and concerns
apply to the consideration of [Ms.] Riker’s request for
marriage as it does her request for visitation” and that
allowing “[v]isitation between a former staff member and an
offender that developed an inappropriate relationship
during the course of the former staff member’s employment
inside the facility would threaten the security of the
              14
facility.” They maintained that, because Ms. “Riker was
working inside the [WVCF] and was trained by the [IDOC]
in security protocols, defense, and emergency security
procedures,” “[i]t was reasonable for [the prison officials] to
conclude that [Ms. Riker] would know the security details of
the [WVCF]” and that “a former staff person in a romantic
relationship with an incarcerated individual might divulge




13   R.45 at 24.
14   Id. at 15, 26.
8                                                 No. 14-2910

security information to that incarcerated individual or assist
                                  15
him in other inappropriate ways.”
   The district court granted the defendants’ motion. With
respect to Ms. Riker’s right-to-marry claim, the court
concluded “that the burden on Ms. Riker’s right to marry
was not substantial or direct, but was light or at most
                   16
moderate.” In support of its conclusion, “the [c]ourt note[d]
that Ms. Riker ha[d] not made a formal request to marry Mr.
Vest” and that “Ms. Riker ha[d] not been absolutely
prevented from marrying a large portion of the eligible
                          17
population of spouses.” The court then decided that
“[a]llowing Ms. Riker, and other former employees, to visit
inmates is a legitimate security risk” and that, under the
rational-basis standard of scrutiny, it would “not second
guess the security concerns expressed by the correctional
                    18
authorities.”
   Ms. Riker appeals only the district court’s decision that
the defendants did not unreasonably burden her
constitutional right to marry.




15   Id. at 16.
16   R.62 at 13.
17   Id.
18   Id. at 14.
No. 14-2910                                                    9

                                       II
                               DISCUSSION
    Ms. Riker contends that the Department’s decision
preventing her from marrying Vest is unconstitutional. She
submits that prohibiting her marriage to Vest is an
exaggerated response to the prison’s security objectives and
that the prohibition is unnecessary for the maintenance of a
safe and orderly institution. She emphasizes that she seeks
only “a single visit to the institution, of a short duration, for
                                                 19
the limited purpose of marrying her fiancé.” She maintains
that “[i]t is implausible to insist that this brief ceremony may
not be accommodated without threatening institutional
security and without imposing more than a de minimis
                                      20
impact on prison resources.”
   We review a district court’s decision granting summary
judgment de novo, construing the evidence in the light most
favorable to the nonmoving party. Carman v. Tinkes, 762 F.3d
565, 566 (7th Cir. 2014). “Summary judgment is appropriate
when no material fact is disputed and the moving parties are
entitled to judgment as a matter of law.” Id.


                                       A.
                                       1.
   We begin by setting forth the overarching substantive
principles that must guide our analysis. The Supreme Court

19   Appellant’s Br. 19; accord Reply Br. 1–2.
20   Appellant’s Br. 19–20.
10                                                              No. 14-2910

has held “that federal courts must take cognizance of the
valid constitutional claims of prison inmates. Prison walls do
not form a barrier separating prison inmates from the
protections of the Constitution.” Turner v. Safley, 482 U.S. 78,
84 (1987) (citation omitted). The Constitution protects a
prisoner’s fundamental right to marry; individuals do not
lose this constitutional protection simply because they are
imprisoned. See id. at 94–96; see also Obergefell v. Hodges, 135
S. Ct. 2584, 2598 (2015) (recognizing that “[o]ver time and in
other contexts, the Court has reiterated that the right to
marry is fundamental under the Due Process Clause”). That
protection, however, “is subject to substantial restrictions as
a result of incarceration.” Turner, 482 U.S. at 95.
    Under the principles articulated by the Supreme Court,
“a prison regulation [that] impinges on inmates’
constitutional rights…is valid if it is reasonably related to
legitimate penological interests.” Id. at 89. The Supreme
                                                           21
Court repeatedly has reaffirmed this standard. See Florence
v. Bd. of Chosen Freeholders of the Cty. of Burlington, 132 S. Ct.
1510, 1515 (2012); Overton v. Bazzetta, 539 U.S. 126, 132 (2003);
Washington v. Harper, 494 U.S. 210, 223–24 (1990); O’Lone v.
Estate of Shabazz, 482 U.S. 342, 349 (1987). Although
Ms. Riker is not a prisoner, “so far as challenges to prison


21The parties agree that we must proceed under the analysis set forth in
Turner v. Safley, 482 U.S. 78 (1987). The district court got off on the wrong
foot when it did not realize that the Supreme Court has held squarely
that when prisoners’ rights or, as here, the rights of prisoners and
outsiders are implicated, the proper analysis is found in Turner. See
Overton v. Bazzetta, 539 U.S. 126, 131–32 (2003); Thornburgh v. Abbott, 490
U.S. 401, 410 n.9 (1989).
No. 14-2910                                                 11

regulations as infringing constitutional rights are concerned,
the standard is the same whether the rights of prisoners or of
nonprisoners are at stake.” Keeney v. Heath, 57 F.3d 579, 581
(7th Cir. 1995) (citing Thornburgh v. Abbott, 490 U.S. 401, 410
n.9 (1989)). In determining a regulation’s reasonableness, we
must balance the constitutional right asserted against the
legitimate penological goals of the prison. See Maddox v.
Love, 655 F.3d 709, 719 (7th Cir. 2011).
                              2.
    The Supreme Court also has given us explicit guidance
on the implementation of the substantive principles
articulated in the cases that we have just discussed. It has
identified four factors that we must consider in determining
the reasonableness of a prison regulation that restricts the
right to marry:
      (1) whether a valid, rational connection exists
      between the regulation and a legitimate
      government interest behind the rule; (2)
      whether there are alternative means of
      exercising the right in question; (3) what
      impact accommodation of the asserted
      constitutional right would have on guards,
      other inmates, and on the allocation of prison
      resources; and (4) what easy alternatives exist
      to the regulation because, although the
      regulation need not satisfy a least restrictive
      alternatives test, the existence of obvious
12                                                             No. 14-2910

        alternatives      may      be     evidence      that     the
        regulation is not reasonable.[22]



22 Although the language used by the Supreme Court in setting forth the
reasonableness test appears similar to the “rational-basis test” used in
other contexts, see Vance v. Bradley, 440 U.S. 93, 97 (1979) (noting “that the
section is valid if it is rationally related to furthering a legitimate state
interest” (internal quotation marks omitted)), the “reasonableness
standard” applied in this context is more demanding, see Thornburgh, 490
U.S. at 414 (“We adopt the Turner standard in this case with confidence
that, as petitioners here have asserted, a reasonableness standard is not
toothless.” (internal quotation marks omitted)). The test for whether a
prison regulation impermissibly burdens a prisoner’s constitutional
rights requires a more searching inquiry into the justifications
supporting the regulation. Compare Turner, 482 U.S. at 97–98 (noting that
the regulation “represents an exaggerated response to such security
objectives”), with FCC v. Beach Commc’ns, Inc., 508 U.S. 307, 315 (1993)
(noting that, under traditional rational-basis review, “those attacking the
rationality of the legislative classification have the burden to negative
every conceivable basis which might support it” (internal quotation
marks omitted)). The court also must determine if there are alternative
means of accommodating the prisoner’s rights. See Turner, 482 U.S. at 90–
91; see also O’Lone v. Estate of Shabazz, 482 U.S. 342, 349 n.2 (1987) (noting
that “the presence or absence of alternative accommodations of
prisoners’ rights is properly considered a factor in the reasonableness
analysis rather than a basis for heightened scrutiny”). We also recognize,
however, that the reasonableness “test is less restrictive than that
ordinarily applied to infringements on constitutional rights in
consideration of the need to give appropriate deference to prison
officials, avoiding unnecessary judicial intrusion into security problems
and other prison concerns.” Maddox v. Love, 655 F.3d 709, 719 (7th Cir.
2011); accord Spavone v. New York State Dep’t of Corr. Servs., 719 F.3d 127,
136 (2d Cir. 2013) (noting that “[t]he standard adopted by the Supreme
Court was a compromise between the strict scrutiny standard that
usually would apply to such constitutional claims and the inordinately
                                                                (continued…)
No. 14-2910                                                      13

Shimer v. Washington, 100 F.3d 506, 509 (7th Cir. 1996) (citing
Turner, 482 U.S. at 89–90); accord Van Den Bosch v. Raemisch,
658 F.3d 778, 785 (7th Cir. 2011). Although all four factors are
important, “the first one can act as a threshold factor
regardless which way it cuts.” Singer v. Raemisch, 593 F.3d
529, 534 (7th Cir. 2010). “[A] regulation cannot be sustained
where the logical connection between the regulation and the
asserted goal is so remote as to render the policy arbitrary or
irrational.” Turner, 482 U.S. at 89–90. Although “the burden
of persuasion is on the prisoner to disprove the validity of a
regulation,” prison officials “must still articulate their
legitimate governmental interest in the regulation” and
provide some evidence supporting their concern. Van Den
Bosch, 658 F.3d at 786; accord Mays v. Springborn, 575 F.3d
643, 647 (7th Cir. 2009) (per curiam) (“Once the prison gave
its explanation for denying the supplements, the burden
shifted to Mays to present evidence to call that explanation
into question.”); Shimer, 100 F.3d at 509 (“The prison
administration must proffer some evidence to support its
restriction of prison guards’ constitutional rights.”); see also
Beerheide v. Suthers, 286 F.3d 1179, 1189 (10th Cir. 2002) (“In
order to warrant deference, prison officials must present
credible evidence to support their stated penological goals.”
(emphasis in original)). “The prison administration cannot
avoid court scrutiny by reflexive, rote assertions.” Shimer,
100 F.3d at 510 (internal quotation marks omitted). At the
same time, we recognize that “[w]e must accord substantial


(…continued)
difficult undertaking of running a prison” (internal quotation marks
omitted)).
14                                                No. 14-2910

deference to the professional judgment of prison
administrators, who bear a significant responsibility for
defining the legitimate goals of a corrections system and for
determining the most appropriate means to accomplish
them.” Singer, 593 F.3d at 534 (internal quotation marks
omitted).


                              3.
    Nor are we without precedent on the application of this
methodology. In Turner, the Supreme Court applied the
factors that it had articulated to hold that the challenged
prison regulation, which permitted an inmate to marry only
after the superintendent found a compelling reason to grant
the prisoner permission, placed an unconstitutional burden
on the prisoner’s right to marry. See 482 U.S. at 96–99. There,
the prison officials had provided two justifications for the
regulation: “[t]he security concern…that ‘love triangles’
might lead to violent confrontations between inmates,” and
the rehabilitative goal of allowing women prisoners, who
“often were subject to abuse at home or were overly
dependent on male figures,” to “develop[] skills of self-
reliance.” Id. at 97. The Court determined that the regulation
was “not reasonably related to these penological interests.”
Id.
   The Court explained that the regulation “represent[ed]
an exaggerated response to [the state’s] security objectives”
and that there were “obvious, easy alternatives to the
[challenged] regulation that accommodate[d] the right to
marry while imposing a de minimis burden on the pursuit of
security objectives.” Id. at 97–98. The Court remarked that it
No. 14-2910                                                 15

was “aware of no place in the record where prison officials
testified that such ready alternatives would not fully satisfy
their security concerns.” Id. at 98.
    The Court then decided that the “marriage restriction
[was not] reasonably related to the articulated rehabilitation
goal.” Id. at 98. The Court pointedly noted the disparity
between the prison administrators’ justification for the
prohibition and its application: the regulation swept “much
more broadly than can be explained by petitioners’
penological objectives.” Id. at 98. Therefore, “the almost
complete ban on the decision to marry [was] not reasonably
related to legitimate penological objectives.” Id. at 99.
    We also have had occasion to address the contours of an
inmate’s right to marry. In Keeney, a prison regulation
prohibited current employees from “becom[ing] involved
socially with inmates in or out of the [jail].” Keeney, 57 F.3d
at 580 (second alteration in original). The plaintiff, an
employee at the correctional facility, claimed that by
“forcing her to choose between her job and marriage to the
man of her choice, the defendants infringed her
constitutional right to marry.” Id. We first noted that, “[a]s
long as the concerns expressed by correctional authorities
are plausible, and the burden that a challenged regulation of
jail or prison security places on protected rights a light or
moderate one, the courts should not interfere.” Id. at 581. We
then decided that the anti-fraternization rule at issue did not
violate an individual’s right to marry under the Fourteenth
Amendment. See id. at 581–82. Our decision largely rested on
the relatively minimal burden placed on the plaintiff’s right
to marry. The defendants had not forbidden the employee
from marrying her fiancé; instead, they simply forbade her
16                                                        No. 14-2910

from continuing to work in the prison system in which her
spouse was incarcerated. See id. at 580–81. Preventing the
transfer of unlawful communication between the inmate and
others as well as preventing favored treatment, we
explained, justified the minimal burden on the plaintiff’s
       23
rights. See id. at 581–82. Because the administrators had a
reason clearly related to prison security, they could forbid
the plaintiff’s marrying the inmate and remaining a prison
guard.
    We also addressed a prisoner’s right to marry in Martin
v. Snyder, 329 F.3d 919 (7th Cir. 2003). There, we recognized
that qualified immunity was appropriate when a prison
official relied on the institution’s visitation policy to postpone
an inmate’s marriage. In that case, an inmate was prohibited
from marrying because his fiancée had been placed on a
restricted list, which prevented her from visiting the prison.
See id. at 920. The district court dismissed the inmate’s
complaint after concluding that there was no independent
right to visitation. On appeal, we acknowledged that, after
the district court had issued its decision, the inmate had
been allowed to marry after a twelve-month deferral. See id.
In explaining our conclusion that the deferment was not
clearly unconstitutional, we noted that “[r]estrictions on
visitation, though not enough to justify prohibiting marriage,
may well justify deferment, so that the sanction for
misconduct will have some sting.” Id. at 922 (emphasis

23 We noted that without the regulation prisoners would “have an
enhanced incentive to ‘romance’ their female guards” and that “[j]ust the
suspicion of favored treatment could create serious problems of morale.”
Keeney v. Heath, 57 F.3d 579, 581 (7th Cir. 1995).
No. 14-2910                                                         17

added). Because it was not clearly established “that a year’s
delay is unconstitutional when the prisoner’s misbehavior
has led to curtailment of visiting rights,” we held that
qualified immunity was appropriate. Id.


                                    B.
    Now that we have set forth the substantive principles
that must control our decision and their application, we turn
to the situation presented by the present case.
   The defendants submit that the decision to deny
Ms. Riker’s request to marry Vest furthers the Department’s
“legitimate interest in maintaining security and institutional
           24
order.” They provide two security-related justifications for
the decision: first, a former employee who previously
violated Department policies is more likely to engage in
other prohibited acts; and second, a former employee may
share with an inmate confidential information obtained
                                          25
while employed at the prison.                  The Department also

24   Appellees’ Br. 19.
25 Specifically, the superintendent of the WVCF provided the following
justifications for the ex-employee visitation policy:
          There are a number of security concerns associated with
          a former employee, including contractors and
          volunteers, visiting an offender that developed a
          relationship during the course of the former staff
          members’ employment in the facility, including, but not
          limited to the following:
                [1] A former staff member who willingly violated
                    the DOC’s express prohibition against
                                                          (continued…)
18                                                          No. 14-2910




(…continued)
               relationships with offenders, may engage in
               other prohibited acts detrimental to the safety
               and security of the facility and its staff if he/she
               were allowed to visit the offender in the facility
               (i.e. trafficking with an offender). The offender
               may have the ability to further influence or
               exploit former staff member [sic] by virtue of
               their relationship.
          [2] A former staff member has been trained in a
              number of security matters which are not
              disclosed to offenders and members of the
              general public. That confidential security
              information could be communicated to the
              offender without the knowledge of custody staff
              if visits were permitted (Note that all incoming
              mail, email and phone calls with offenders are
              monitored and recorded for security).
          [3] A former staff member may be aware of possible
              weaknesses in the security of his/her particular
              job area and the facility generally which could
              be shared with the offender if visits were
              permitted between the former staff member and
              the offender.
          [4] A former staff member had access to
              confidential information such as confidential
              policies and procedures, emergency security
              procedures and confidential information
              contained in other offenders’ packets, which
              could be shared if visits were permitted.
          [5] The former staff member, by virtue of their
              former employment, may have gained
              knowledge regarding other staff members’
              personal information (such as home address,
                                                   (continued…)
No. 14-2910                                                               19

maintains that because Ms. Riker is free to marry anyone but
Vest, the prohibition imposes a minimal burden on Ms.
                            26
Riker’s right to marry.
   The latter argument can be dismissed quickly. The right
to marry includes the right to select one’s spouse. See
Obergefell, 135 S. Ct. at 2599 (noting “that the right to
personal choice regarding marriage is inherent in the
concept of individual autonomy” and that there is dignity in
                                                                           27
individuals’ “autonomy to make such profound choices”).


(…continued)
                 personal phone number, names of family
                 members), which could be communicated to the
                 offender, placing staff and staff family members
                 at risk.
R.44-2 at 2–3; accord Appellees’ Br. 9–11 (citing R.44-2 at 2–3).
26 The Department similarly contends that Ms. Riker’s ability to marry
Vest has not been prohibited; instead, the marriage “has been effectively
deferred” until Vest is released in 2030. Appellees’ Br. 28. Waiting until
Vest’s release, however, is not a realistic alternative to allowing Ms.
Riker to exercise her right to marry. Cf. Martin v. Snyder, 329 F.3d 919,
922 (7th Cir. 2003) (holding that a one-year deferment of an inmate’s
marriage was not clearly unconstitutional). Many (but not all) prisoners
someday will be released. That eventuality does not permit prison
officials to deprive an inmate of their constitutional rights in the interim.
To hold otherwise would extinguish an inmate’s constitutional right to
marry and render futile the analysis set forth in Turner. See Turner, 482
U.S. at 90 (noting that the appropriate analysis considers “whether there
are alternative means of exercising the [constitutional] right that remain
open to prison inmates”).
27 See also Hodgson v. Minnesota, 497 U.S. 417, 435 (1990) (plurality opin-
ion) (“[T]he regulation of constitutionally protected decisions, such as
where a person shall reside or whom he or she shall marry, must be
                                                             (continued…)
20                                                            No. 14-2910

The proper inquiry, therefore, is whether Ms. Riker was
prohibited from marrying the spouse of her choosing.
Because Ms. Riker has not been left with any alternative
means of exercising her right to marry Vest, it is clear that
the burden on that right was not minimal. Cf. Turner, 482
U.S. at 90 (explaining that “where other avenues remain
available for the exercise of the asserted right, courts should
be particularly conscious of the measure of judicial deference
owed to corrections officials…in gauging the validity of the
regulation” (alteration in original) (citation omitted)
(internal quotation marks omitted)).
    We next must decide whether the Department has
established that its decision barring Ms. Riker from marrying
Vest was reasonably related to its legitimate penological
interests. The fundamental infirmity with the Department’s
position is that it equates Ms. Riker’s one-time request to
enter the prison to participate in a marriage ceremony with a
request for general visitation rights. The Department’s
decision to forbid Ms. Riker’s marriage is premised entirely
on its ex-employee visitation policy and the security


(…continued)
predicated on legitimate state concerns other than disagreement with the
choice the individual has made.”); Roberts v. U.S. Jaycees, 468 U.S. 609,
620 (1984) (“[T]he Constitution undoubtedly imposes constraints on the
State’s power to control the selection of one’s spouse.…”); Carey v. Popu-
lation Servs. Int’l, 431 U.S. 678, 684–85 (1977) (“[A]mong the decisions that
an individual may make without unjustified government interference are
personal decisions relating to marriage….” (internal quotation marks
omitted)); Loving v. Virginia, 388 U.S. 1, 12 (1967) (“Under our Constitu-
tion, the freedom to marry, or not marry, a person of another race resides
with the individual and cannot be infringed by the State.”).
No. 14-2910                                                              21

justifications that support that policy. At bottom, it
maintains that any effect on Ms. Riker’s right to marry
simply is incidental to the application of its visitation
        28
policy. Nothing in the record, however, supports equating
general visitation with a single marriage ceremony, and we
previously have indicated that a prison’s visitation policy,
on its own, does not justify prohibiting an inmate’s


28  The Department fundamentally misconceives the issue before the
court. It contends that “[a]t issue here is the IDOC’s application of its
policy preventing Ms. Riker, an ex-employee of an IDOC contractor who
worked the WVCF, from visiting Mr. Vest, who is incarcerated at the
WVCF, because their relationship began while Ms. Riker was employed
through the IDOC.” Appellees’ Br. 15; see also id. at 15 (stating that “[a]
necessary extension of the IDOC’s visitation policy is the IDOC
administrators’ decision denying Ms. Riker’s request to marry Mr.
Vest”); id. at 21 (noting that “WVCF administrators identified a number
of security-related issues that could arise if former employees were
allowed to visit an offender with whom she or he developed a relationship
at the same facility where she worked” (emphasis added)); id. at 22
(noting that “[c]ourts have consistently upheld similar limitations on
visitation by former staff to correctional institutions” (emphasis added));
id. at 25 (noting that “the consequence of [Ms. Riker’s prior] violation
warrants the existence and the application of the visitation policy”
(emphasis added)). Instead, we must consider whether the Department’s
decision preventing Ms. Riker from marrying Vest was justified.
    In accordance with its position, the Department relies entirely on the
deposition testimony of the WVCF superintendent, which focused on the
WVCF’s visitation policy. See supra note 25. It also relies on cases such as
Kentucky Department of Corrections v. Thompson, 490 U.S. 454, 460 (1989),
and Bilka v. Farrey, 447 Fed. App’x 742, 744 (7th Cir. 2011), which
addressed the denial of visitation rights. Because we must focus on the
Department’s decision to prevent Ms. Riker from marrying, the
Department’s reliance on those cases is misplaced.
22                                                            No. 14-2910

marriage. See Martin, 329 F.3d at 922 (noting that
“[r]estrictions on visitation[ are] not enough to justify
prohibiting marriage”).
    The Department also submits that the prohibition of
Ms. Riker’s marriage is necessary to serve as a deterrent to
current employees. It submits that “[t]he policy
communicates to IDOC employees that if they begin an
inappropriate relationship with an offender while working
at an IDOC facility, they will not only be held accountable
but also will be prevented from seeing the inmate for as long
                                        29
as he or she is incarcerated.” The Department has not
provided any evidence, however, to support its contention
that prohibiting Ms. Riker’s marriage acts as a deterrent or
that such deterrence is necessary.
   The Department does not otherwise contend that
prohibiting Ms. Riker’s marriage satisfies the test set forth in
Turner. It fails to explain why allowing Ms. Riker to marry
Vest would pose a security risk or how preventing her
                                                30
marriage furthers its security interests. There is no evidence
in the record supporting the Department’s contention that
prohibiting Ms. Riker’s marriage is necessary to ensure a

29   Appellees’ Br. 25.
30 The Department maintains that we “must accord substantial deference
to the professional judgment of prison administrators, who bear
significant responsibility for defining the legitimate goals of a corrections
system and determining the most appropriate means to accomplish
them.” Id. at 17 (quoting Singer v. Raemisch, 593 F.3d 529, 534 (7th Cir.
2010)). Although we agree with that general proposition, the Department
has not demonstrated that WVCF officials used their professional
judgment specifically to deny Ms. Riker’s marriage request.
No. 14-2910                                                 23

safe and orderly institution. Our case law is clear that the
invocation of a general security interest, standing alone, is
insufficient to support the Department’s decision. See Shimer,
100 F.3d at 510 (refusing to accept prison administration’s
rote assertions and noting that we were “reduced to
speculation when not provided with evidence, and, having
speculated, find it difficult to establish a connection between
the prison administration’s unsubstantiated justifications
and its policy”). To satisfy its burden, the Department must
present evidence demonstrating a specific security concern
that bears a nexus to the prohibited conduct, here, Ms.
Riker’s marriage ceremony. The Department has failed to
provide such evidence. Thus, at this juncture, the
Department has not established that its decision prohibiting
Ms. Riker’s marriage has a logical connection to its security
concerns.
    Notably, the record does not reveal why prison officials
would have difficulty monitoring the marriage ceremony to
ensure that Ms. Riker does not violate prison regulations or
relay sensitive information to Vest. See Turner, 482 U.S. at 90
(noting that “the existence of obvious, easy alternatives may
be evidence that the regulation is not reasonable”). The
Department offers no explanation for why it could not
permit Ms. Riker’s marriage request while simultaneously
maintaining a secure facility. It is implausible to suggest,
without some supporting evidence, that a brief marriage
ceremony cannot be accommodated without threatening
institutional security and without imposing more than a de
minimis impact on prison resources. Indeed, Ms. Riker
submits that the ceremony would “last but a brief few
24                                                No. 14-2910

                                          31
minutes in a highly regulated setting.” The Department
does not offer testimony or other evidence to refute
Ms. Riker’s claim. See id. at 98 (noting that the Court was
“aware of no place in the record where prison officials
testified that such ready alternatives would not fully satisfy
their security concerns”). Here, as in Turner, there may well
be “obvious, easy alternatives to the [prohibition of
Ms. Riker’s marriage ceremony] that accommodate the right
to marry while imposing a de minimis burden on the pursuit
of security objectives.” Id.
    Absent significantly more evidence explaining the
importance of banning Ms. Riker’s marriage, Turner does not
allow us to accept at face value the Department’s
unsubstantiated contentions. The Department therefore has
not established that it is entitled to summary judgment.


                           Conclusion
    The district court erred in granting the Department’s
motion for summary judgment and concluding that the
Department’s denial of Ms. Riker’s request for a brief, one-
time visit in order to participate in a marriage ceremony did
not violate her constitutional right to marry. The judgment of
the district court is reversed, and the case is remanded for
further proceedings consistent with this opinion. Ms. Riker
may recover the costs of this appeal.
                              REVERSED AND REMANDED



31   Appellant’s Br. 21.